Simmons, C. J.
It appearing from the allegations of the plaintiff’s petition as amended that the various matters of which she therein complains against the defendant had been adjudicated against her by a consent judgment rendered in “an equity proceeding” to which both of them were parties, and the declaration not making it, for any reason therein alleged, apparent that this judgment was void, and neither it nor any of the pleadings upon which it was founded being set forth, and all the presumptions of law being in favor of its validity, the petition set forth no cause of action, and the court erred in overruling the demurrer to the same. Judgment rDoersed.